Title: Albert Gallatin to Thomas Jefferson, 11 November 1809
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir  Washington Nover 11th 1809
              I perused your affectionate letter of the 11th ulto with lively sensations of pleasure excited by that additional evidence of your continued kindness and partiality. To have acquired and preserved your friendship and confidence is more than sufficient to console me for some late personal mortifications; tho’ I will not affect to conceal that these coming from an unexpected quarter, and being, as I thought, unmerited, wounded my feelings more deeply than I had at first been aware of.  Yet I can assure you that I will not listen to those feelings in forming a final determination on the subject on which I conversed with you at Monticello.  The gratitude and duty I owe to the Country which has received me and honoured me beyond my deserts, the deep interest I feel in its future welfare & prosperity, the confidence placed by Mr Madison in me, my personal and sincere attachment for him, the desire of honorably acquiring some share of reputation, every public and private motive would induce me not to abandon my post, if I am permitted to retain it, and if my remaining in office can be of public utility. But in both respects, I have strong apprehensions to which I alluded in our conversation. It has seemed to me, from various circumstances, that those who sought they had injured were disposed to destroy, and that they were sufficiently skilful & formidable to effect their object. As I may not, however, perhaps see their actions with an unprejudiced eye, nothing but irresistible evidence both of the intention & success will make me yield to that consideration. But if that ground which you have so forcibly presented to my view is deserted; if those principles which we have uniformly asserted, & which were successfully supported during your administration are no longer adhered to, you will agree with me that to continue in the Treasury would be neither useful to the public or honorable to myself.
             The reduction of the public debt was certainly the principal object in bringing me into office; and our success in that respect has been due both to the joint & continued efforts of the several branches of Government and to the prosperous situation of the country. I am sensible that the work cannot progress under adverse circumstances. If the United States shall be forced into a state of actual war, all the resources of the country must be called forth to make it efficient, and new loans will undoubtedly be wanted. But whilst peace is preserved, the revenue will at all events be sufficient to pay the interest & to defray necessary expences. I do not ask that in the present situation of our foreign relations, the debt be reduced, but only that it shall not be encreased so long as we are not at war. I do not pretend to step out of my own sphere and to controul the internal management of other departments. But it seems to me that, as Secretary of the Treasury, I may ask that, whilst peace continues, the aggregate of the expences of those departments be kept within bounds such as will preserve the equilibrium between the national revenue and expenditure without recurrence to loans. I cannot, my dear Sir, consent to act the part of a mere financier, to become a contriver of taxes, a dealer of loans, a seeker of resources for the purpose of supporting useless baubles, of encreasing the number of idle & dissipated members of the community, of fattening contractors, pursers and agents, and of introducing, in all its ramifications, that system of patronage, corruption & rotenness which you so justly execrate.
            I thought I owed it to candour & friendship to communicate, as I did to Mr Madison & to yourself, my fears of a tendency in that direction, arising from the quarter & causes which I pointed out, and the effect such a result must have on my conduct. I earnestly wish that my apprehensions may have been groundless: and it is a question which facts and particularly the approaching session of Congress will decide. No efforts shall be wanted on my part in support of our old principles. But whatever the result may be, I never can forget either your eminent services to the United States, nor how much I owe you for having permitted me to take a subordinate share in your labours.
            With sincere respect and attachment Your obedt Servt Albert Gallatin
          
          
            Moussier’s letter is returned with an answer endorsed. Fitz’s communication enclosed in your’s of 7th instt just received will be duly attended to.
          
        